SENTENCIA
En el presente caso, el Sr. González Cardona solicitó la supresión de unos comprobantes de retención de contribu-ción sobre ingresos (formulario W-2) por entender que és-tos fueron obtenidos en contravención a la protección cons-titucional contra registros y allanamientos irrazonables. Alegó, en síntesis, que los referidos comprobantes fueron obtenidos en virtud de cierta información que el Estado obtuvo mediante la realización de un registro ilegal. En vista de ello, adujo que la información en cuestión consti-tuía un “fruto del árbol ponzoñoso” inadmisible en los tribunales.
El foro de instancia suprimió los comprobantes basán-dose en que el señor González Cardona no tenía una expec-tativa razonable de intimidad sobre ellos. Inconforme, el Procurador General acudió ante el Tribunal de Apelaciones. Dicho foro confirmó la determinación del Tribunal de Primera Instancia, pues entendió que la referida información estaba vinculada con el anterior registro ilegal y que, por lo tanto, era un fruto del árbol ponzoñoso.
El Ministerio Público acudió ante nos para solicitar la revocación del dictamen emitido por el foro apelativo. Luego de examinar detenidamente el asunto, este Tribunal se encuentra igualmente dividido en cuanto a cuál es el *351curso decisorio correcto en el caso de autos. Por ende, se expide el auto, se confirma el dictamen del Tribunal de Ape-laciones y se devuelve el caso al foro de instancia para que continúen los procedimientos.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Presidente Señor Her-nández Denton emitió una opinión disidente, a la cual se unieron las Juezas Asociadas Señora Fiol Matta y Señora Rodríguez Rodríguez.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —